DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application No.  11549994, which has a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application
More specifically, claims 37-45 and 55-66 recite limitations which lack support in the parent application and thus the effective filing date of at least one claim in the application appears to be 03/20/2020.
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE). 
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 has been considered by the examiner.

Status of the Claims
The response filed 10/26/2020 is acknowledged.
Claims 37-45 and 55-66 are pending, with claims 37, 55, and 60 independent.
Applicant's election of Group I, claims 37-45 and 55-56 in the reply filed on 07/07/2020 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.01(a). 
Claims 46-54 were cancelled in the reply filed 07/07/2020.
Claims 37-45 and 55-66 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Objections
	Claim 37 is objected to because of the following informalities: Claim 37 includes an extraneous period at the end of the sentence. Appropriate correction is required. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 60728206, 11549994 and 15218252, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 

Mesh in the form of a pouch in combination with an absorbable coating including at least one pharmaceutical agent. See claim 37. 
configured to be positioned at least partially about a battery powered implant. See claim 65. 
Mesh in the form of a pouch and configured to be positioned at least partially about at least one of a cardiac implant and a spinal implant. See claim 66. 
A mesh implant in the form of a pouch including an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics. See claim 55.
A mesh implant in the form of a pouch including an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics; wherein the mesh implant is configured to be positioned at least partially about a battery powered implant. See claim 58.
A mesh implant in the form of a pouch including an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics; wherein the mesh implant is configured to be positioned at least partially about at least one of a cardiac implant and  a spinal implant. See claim 59. 
An implant system comprising: a medical implant; and a bioabsorbable polymer mesh comprising an absorbable polymer coating including at least two different antibiotics, the mesh configured to be positioned at least partially about the medical implant. See claim 60.
An implant system comprising: a medical implant; and a bioabsorbable polymer mesh comprising an absorbable polymer coating including at least two different antibiotics, the mesh configured to be positioned at least partially about the medical implant; wherein the medical implant is battery powered. See claim 63.
An implant system comprising: a medical implant; and a bioabsorbable polymer mesh comprising an absorbable polymer coating including at least two different antibiotics, the mesh be positioned at least partially about the medical implant; wherein the medical implant is a cardiac implant or a spinal implant. See claim 64. 
Consequently, the priority date for claims 37-45 and 55-66 appears to be the filing date of the present application, which is 03/20/2020.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Applicant has argued claims 37, 44, 55 and 60 have been amended to remove the terms envelope and enveloped. Applicant has indicated this amendment allows this application to claim benefit to the prior filed applications. 
This argument has been given full consideration. However, the subject matter as amended does not appear to be supported by the prior filed applications. 
The amended claims appear to be directed to new matter. It was noted in the previous Office action that a mesh in the form of a pouch in combination with an absorbable coating including at least one pharmaceutical agent did not appear to be supported by the prior applications. It was noted that it was not clear where the priority documents supported:
Mesh in the form of a pouch and configured to at least partially envelope a medical implant, wherein the medical implant is battery powered. 
Mesh in the form of a pouch and configured to at least partially envelope a medical implant, wherein the medical implant is a cardiac implant or a spinal implant. 
Support could not be found in the priority documents for envelope alone or in the arrangements now claimed. 
enveloped alone or in the arrangements now claimed. 
Consequently, the filing date for the presently claimed subject matter appears to be 03/20/2020 based on the current record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-45 and 55-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
Applicant has not pointed out, and the Examiner is unable to locate, support for the following limitations in the specification as filed or the originally filed claims. 
Mesh in the form of a pouch in combination with an absorbable coating including at least one pharmaceutical agent. See claim 37. 

The mesh as recited in claim 37, where the mesh is configured to be positioned at least partially about a battery powered implant, a cardiac implant, or a spinal implant. See claims 65 and 66.
Mesh in the form of a pouch and configured to be positioned at least partially about a battery powered implant. See claim 65. 
Mesh in the form of a pouch and configured to be positioned at least partially about at least one of a cardiac implant and a spinal implant. See claim 66. 
A mesh implant in the form of a pouch including an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics. See claim 55.
A mesh implant in the form of a pouch including an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics; wherein the mesh implant is configured to be positioned at least partially about a battery powered implant. See claim 58.
A mesh implant in the form of a pouch including an absorbable polymer coating on the knitted bioabsorbable polymer filaments including at least two antibiotics; wherein the mesh implant is configured to be positioned at least partially about at least one of a cardiac implant and  a spinal implant. See claim 59. 
An implant system comprising: a medical implant; and a bioabsorbable polymer mesh comprising an absorbable polymer coating including at least two different antibiotics, the mesh configured to be positioned at least partially about the medical implant. See claim 60.
system comprising: a medical implant; and a bioabsorbable polymer mesh comprising an absorbable polymer coating including at least two different antibiotics, the mesh configured to be positioned at least partially about the medical implant; wherein the medical implant is battery powered. See claim 63.
An implant system comprising: a medical implant; and a bioabsorbable polymer mesh comprising an absorbable polymer coating including at least two different antibiotics, the mesh configured to be positioned at least partially about the medical implant; wherein the medical implant is a cardiac implant or a spinal implant. See claim 64. 

The specification discusses an embodiment of a mesh pouch in ¶s 0045, Fig. 30, 0189-0191, and Fig. 34. In these paragraphs, there does not appear to be any disclosure of a mesh pouch with an absorbable coating on knitted bioabsorbable filaments including at least two antibiotics. It is not clear where the specification disclosed a mesh pouch with an absorbable polymer coating containing at least one pharmaceutical agent. It is not clear where the specification disclosed a mesh configured to be positioned at least partially about a battery powered implant, a cardiac implant, or a spinal implant. The claimed combination of a mesh as recited in claims 37 and 55 with a battery powered implant, a cardiac implant, or a spinal implant does not appear to be supported by the specification as filed or the originally filed claims. 
The specification discusses a mesh positioned at least partially about a medical implant in paragraphs 0192-0193 and Fig. 35. In these sections, there does not appear to be any disclosure of an absorbable polymer coating on the knitted bioabsorbable polymer filaments of a mesh including at least two different antibiotics. Further, in these sections, the medical implant is a spacer or a sponge. It is not clear where the specification disclosed a mesh configured to be positioned at least 

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 37, 39, 40, 43, 44, 45, 65 and 66 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wohlert, WO 2004071485.
Wohlert teaches a surgical implant mesh comprising a biodegradable and resorbable polymer coating (Wohlert, entire document, e.g., abstract, pg, 10, example 6) corresponding to the claimed absorbable polymer coating.  Wohlert teaches the coating comprising one or more pharmaceutical agents (Wohlert, e.g., pg. 5:10-15). 
Wohlert teaches the mesh in the form of a pouch (Wohlert, e.g., pg. 12:8), which meets the limitations of in the shape of a pouch and configured to at least partially envelope a medical implant. 

Wohlert teaches wherein the mesh comprises a copolymer of glycolide and caprolactone (Wohlert, e.g., pg. 12:6-7).
Wohlert teaches a mesh made by knitting polymer filaments (Wohlert, e.g., pg. 10: Example 6). 
Wohlert teaches wherein the coating comprises several coatings, e.g., including separate coatings for the individual active substances (Wohlert, e.g., pg. 8:35-38). This meets the limitations of coating comprises multiple layers of at least one pharmaceutical agent. 
Wohlert teaches steroids and immunosuppressants (Wohlert, e.g., pg. 4:26-28).
Wohlert teaches an implant comprising a mesh comprising at least one pharmaceutical agent, and further wherein the implant achieves a local administration of active substances which act directly on the surrounding tissue (Wohlert, e.g., pg. 5:10-15). This meets the limitation of configured to be release into tissue at the implantation site as the mesh and coating are absorbed.
Since Wohlert teaches implants comprising a mesh and absorbable polymer coating as claimed, the implant appears to be configured to adhere to tissues at the implant site. This is a property of the implant.
Wohlert anticipates the subject matter of instant claim 37, 39, 40, 43, 44, 45, 65 and 66.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Applicant has argued Wohlert fails to describe or suggest a mesh implant, and knitted bioabsorbable polymer filaments defining a pouch, where in the mesh implant is configured to be positioned at least partially about a medical implant. Applicant has argued Wohlert teaches a mesh pouch among other structures such as tapes and cords (page 12, line 10), but is otherwise silent regarding the structures, including the mesh pouch. Applicant has argued it is improper to conclude that the mesh implant is configured to be positioned at least partially about a medical implant as claimed. 
This argument is unpersuasive. 
Wohlert is focused on mesh implants (Wohlert, e.g., Abstract). Wohlert teaches mesh implants in the form of a pouch, specifically a vicryl mesh pouch in the form of a pouch (Wohlert, e.g., pg. 12:10). Wohlert specifically teaches a vircyl mesh is knitted from bioabsorbable polymer yarn, i.e., bioabsorbable polymer filaments (Wohlert, e.g., example 6). Since Wohlert discloses the mesh in the form of a pouch, the mesh appears to be configured to be positioned at least partially about a medical implant as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 37-45 and 55-66 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert, WO 2004071485 A1 and Buevich, US 20070198040.

Wohlert teaches a surgical implant mesh comprising a biodegradable and resorbable polymer coating, wherein the mesh is knitted (Wohlert, entire document, e.g., abstract, pg, 10, 
Wohlert teaches the mesh in the form of a pouch (Wohlert, e.g., pg. 12:8), which meets the limitations of in the shape of a pouch and configured to at least partially envelope a medical implant. 
Under the interpretation that the limitations regarding the mesh configured to at least partially envelop a medical implant refer to an intended use of the mesh pouch or characteristics of a pouch, the recitation of a pouch is considered to meet the limitations of configured to at least partially envelope a medical implant, wherein the medical implant is configured to be implanted in the body of a patient, wherein the medical implant is battery powered, wherein the medical implant is a cardiac implant or a spinal implant. 
Wohlert teaches wherein the mesh comprises a copolymer of glycolide and caprolactone (Wohlert, e.g., pg. 12:6-7).
Wohlert teaches a mesh made by knitting polymer filaments (Wohlert, e.g., pg. 10: Example 6). 
Wohlert teaches wherein the coating comprises several coatings, e.g., including separate coatings for the individual active substances (Wohlert, e.g., pg. 8:35-38). This meets the limitations of coating comprises multiple layers of at least one pharmaceutical agent. 
Wohlert teaches steroids and immunosuppressants (Wohlert, e.g., pg. 4:26-28).
Wohlert teaches an implant comprising a mesh comprising at least one pharmaceutical agent, and further wherein the implant achieves a local administration of active substances which act directly on the surrounding tissue (Wohlert, e.g., pg. 5:10-15). This meets the limitation of configured to be release into tissue at the implantation site as the mesh and coating are absorbed.

Wohlert does not expressly teach wherein the coating is based on a poly (amino acid) polymer.
Buevich teaches implants comprising a mesh (Buevich, e.g., abstract). Meshes are modified with an absorbable coating with polymer comprising active agents/drugs in the coating effective to alleviate post-operative complications associated with implantation (Buevich, e.g., Abstract, 0016). Buevich teaches the biodegradable coating polymer comprising tyrosine derived monomer units (Buevich, e.g., 0012). Polymers comprising poly(amino acid), and tyrosine derived monomer units are taught as alternatives for polymers used in Wohlert, e.g., poly lactides, poly glycolides and co-polymers thereof (Buevich, e.g., 0050-0052). Tyrosine is an amino acid. Other biodegradable polymers based on poly amino acids found in Buevich include proteins such as gelatin and collagen (Buevich, e.g., 0052). 
Buevich teaches wherein the coating comprises rifampin in combination with another antimicrobial agent, e.g., minocycline (Buevich, e.g., claims 35-36). This modification is effective for reducing the risk of infection (Buevich, e.g., 0003-0004).  Buevich teaches the concentration of drug within coatings may differ (Buevich, e.g., 0034). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a mesh implant as understood from Wohlert using the teachings of Buevich to improve the mesh in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to modify a mesh implant by including at least two antimicrobial agents since Buevich suggests this modification for reducing the risk of infection associated with implantation. The skilled artisan would have been motivated to employ a poly 
Accordingly, the subject matter of claims 37-45 and 55-66 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim(s) 37-45 and 55-66 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert, WO 2004071485 A1 and Buevich, US 20080132922.
The teachings of Wohlert enumerated above apply here. 
Under the interpretation that the claims require that the implant includes a medical implant enveloped at least partially by the mesh, the teachings of Buevich cure this defect. 
Wohlert does not expressly teach wherein the at least one pharmaceutical agent is two different antibiotics. 
Wohlert does not expressly teach wherein the coating is based on a poly (amino acid) polymer.
Buevich teaches implants comprising a mesh in the form of a pouch for use with medical implants, e.g., cardiac rhythm management devices (CRMs) and other implantable devices (Buevich, e.g., abstract, Fig. 10, claims). Meshes are modified with an absorbable coating with polymer comprising active agents/drugs in the coating effective to alleviate post-operative complications associated with implantation (Buevich, e.g., Abstract, 0016). Buevich teaches the 
Buevich teaches wherein the coating comprises rifampin in combination with another antimicrobial agent, e.g., minocycline (Buevich, e.g., claim 21). This modification is effective for reducing the risk of infection (Buevich, e.g., 0011).  Buevich teaches the concentration of drug within coatings may differ (Buevich, e.g., 0041). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a mesh implant as understood from Wohlert using the teachings of Buevich to improve the mesh in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to modify a mesh implant by including at least two antimicrobial agents since Buevich suggests this modification for reducing the risk of infection associated with implantation when a mesh configured as a pouch is used to cover a cardiac implant. The skilled artisan would have been motivated to employ a poly amino-acid based polymer because Buevich suggests such polymers as effective to release antibiotics locally at a concentration effective to inhibit bacteria and such polymers are effective for modifying duration of antibiotic release. The skilled artisan would have had a reasonable expectation of success because both documents teach modifications of surgical mesh implants comprising absorbable polymers as reservoirs for local drug release. 
. 

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Applicant has argued the claim amendments have addressed the priority objections made in the previous Office action. Applicant has argued Buevich ‘040 and Buevich ‘922 do not qualify as prior art against the current application under 35 USC § 102 and § 103 because the current application has a priority date before the earliest priority dates of the cited references. 
This argument is not found persuasive. 
The presently claimed invention appears to have a priority date of 03/20/2020 since the priority document, including US provisional Application 60/728,206 filed on October, 19, 2005 does not appear to support the presently claimed subject matter. See priority section above. Applicant has not pointed out, and the Examiner is unable to locate, support for the presently claimed subject matter in US provisional Application 60/728,206 filed on October, 19, 2005. 





Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615       


/SUSAN T TRAN/Primary Examiner, Art Unit 1615